Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED OFFICE ACTION

Status of Claims

Claims 1,-5,7,8 and 9  are allowed.
Claims 6 and 10  have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
An apparatus, comprising: a processor to couple to a memory and to, perform feature extraction on an input image to obtain first feature maps of N channels; perform feature extraction on the input image with a size of the input image being adjusted K times, to respectively obtain second feature maps of KxN channels; concatenate the first feature maps of the N channels with the second feature maps of KxN channels to output concatenated feature maps of channels, assign weights to the concatenated feature maps of channels; and perform down-dimension processing on the weighted concatenated feature maps of channels to obtain feature maps of M channels and output the feature maps of M channels.  

Regarding Claim 7,
An apparatus, comprising: a processor to couple to a memory and to, perform feature extraction on output of a hyper decoder to obtain multi-scale auxiliary information; concatenate a latent representation of an input image from an arithmetic decoder with the multi-scale auxiliary information; and decode output from the concatenator to obtain a reconstructed image of the input image.

Regarding Claim 9,
An apparatus, comprising: a processor to couple to a memory and to, perform feature extraction on output of a hyper decoder to obtain multi-scale auxiliary information; obtain information indicating content-based prediction by taking a latent representation of an input image from a quantizer as input; and process the information indicating the content-based prediction and the multi-scale auxiliary information to obtain a predicted probability model, wherein to perform the feature extraction, the processor is to use dilated convolution kernels of different dilation ratios and identical numbers of channels to obtain the multi-scale auxiliary information.  
 
Regarding Claim 1: Claim 1 is   rejected over Vajda et al.  (USPUB 20190172224) in view of JIANG et al.  (USPUB 20190303715)  teaches An apparatus, comprising: a processor to couple to a memory and to, perform feature extraction on an input image to obtain first feature maps of N channels; perform feature extraction on the input image with a size of the input image being adjusted K times, to respectively obtain second feature maps of KxN channels; concatenate the first feature maps of the N channels with the second feature maps of KxN channels to output concatenated feature maps of channels,   respectively (detailed rejection of the claim mentioned within Office Action dated 01/14/2022) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 6 within office action dated 01/14/2022) as mentioned within the claim  " assign weights to the concatenated feature maps of channels; and perform down-dimension processing on the weighted concatenated feature maps of channels to obtain feature maps of M channels and output the feature maps of M channels.”
Regarding Claim 7 : Examiner considers the remarks/ argument presented by the Applicant  on 04/14/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 7  " perform feature extraction on output of a hyper decoder to obtain multi-scale auxiliary information; concatenate a latent representation of an input image from an arithmetic decoder with the multi-scale auxiliary information; and decode output from the concatenator to obtain a reconstructed image of the input image.”

Regarding Claim 9: Claim 9 is   rejected over TERADA et al. (USPUB 20130315295) in view of WILLETT et al. (USPUB 20200043468) teaches An apparatus, comprising: a processor to couple to a memory and to, perform feature extraction on output of a hyper decoder to obtain multi-scale auxiliary information; obtain information indicating content-based prediction by taking a latent representation of an input image from a quantizer as input; and process the information indicating the content-based prediction and the multi-scale auxiliary information to obtain a predicted probability model,    respectively (detailed rejection of the claim mentioned within Office Action dated 01/14/2022) within claim 9,  but does not teach the limitations  ( previously  objected allowable limitation of claim 10 within office action dated 01/14/2022) as mentioned within the claim  " wherein to perform the feature extraction, the processor is to use dilated convolution kernels of different dilation ratios and identical numbers of channels to obtain the multi-scale auxiliary information.”


Conclusion

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637